--------------------------------------------------------------------------------

Exhibit 10.19



BETTER CHOICE COMPANY INC.
 AMENDED AND RESTATED 2019 INCENTIVE AWARD PLAN


ARTICLE 1.
 
PURPOSE
 
The purpose of the Better Choice Company, Inc. Amended and Restated 2019
Incentive Award Plan (as it may be amended or restated from time to time, the
“Plan”) is to promote the success and enhance the value of Better Choice
Company, Inc. (the “Company”) by linking the individual interests of Directors,
Employees, and Consultants to those of Company stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company stockholders. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of Directors, Employees, and Consultants upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent. The Plan constitutes an amendment and
restatement of the Company’s 2019 Incentive Award Plan, which was approved by
the Board on April 29, 2019.
 
ARTICLE 2.
 
DEFINITIONS AND CONSTRUCTION
 
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
 
2.1         “Administrator” shall mean the Compensation Committee of the Board,
or any other Committee to the extent that the Compensation Committee of the
Board has delegated its powers or authority under the Plan to such Committee.
 
2.2         “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
 
2.3         “Applicable Law” shall mean any applicable law, including, without
limitation: (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.
 
2.4          “Award” shall mean an Option, a Stock Appreciation Right, a
Restricted Stock award, a Restricted Stock Unit award, an Other Stock or Cash
Based Award or a Dividend Equivalent award, which may be awarded or granted
under the Plan.
 

--------------------------------------------------------------------------------

2.5         “Award Agreement” shall mean any written notice, agreement, terms
and conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.
 
2.6          “Board” shall mean the Board of Directors of the Company.
 
2.7         “Change in Control” shall mean (a) the sale of all or substantially
all of the assets of the Company to any other person or entity (other than the
Company, any of its Subsidiaries or any employee benefit plan maintained by the
Company or any of its Subsidiaries), (b) a change in beneficial ownership or
control of the Company effected through a transaction or series of transactions
(other than an offering of Common Stock or other securities to the general
public through a registration statement filed with the Securities and Exchange
Commission) whereby any “person” or related “group” of “persons” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the
Company, any of its Subsidiaries or any employee benefit plan maintained by the
Company or any of its Subsidiaries), directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of such entity’s securities outstanding immediately after such
acquisition, or (c) the Incumbent Directors cease for any reason to constitute a
majority of the Board.
 
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in subsection (a), (b), (c) or (d) with respect
to such Award (or portion thereof) shall only constitute a Change in Control for
purposes of the payment timing of such Award if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).
 
The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.
 
2.8       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.
 
2.9         “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board which may be comprised of one or
more Directors and/or executive officers of the Company as appointed by the
Board, to the extent permitted in accordance with Applicable Law.
 
2.10        “Common Stock” shall mean the common stock of the Company.
 
2.11        “Company” shall have the meaning set forth in Article 1.
 

--------------------------------------------------------------------------------

2.12        “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any parent of the Company or Subsidiary who qualifies
as a consultant or advisor under the applicable rules of the Securities and
Exchange Commission for registration of shares on a Form S-8 Registration
Statement.
 
2.13        “Director” shall mean a member of the Board, as constituted from
time to time.
 
2.14        “Dividend Equivalent” shall mean a right to receive the equivalent
value (in cash or Shares) of dividends paid on Shares, awarded under Section
9.2.
 
2.15       “DRO” shall mean a “domestic relations order” as defined by the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended
from time to time, or the rules thereunder.
 
2.16        “Effective Date” shall mean the date the Plan is adopted by the
Board, subject to approval of the Plan by the Company’s stockholders.
 
2.17        “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Administrator.
 
2.18        “Employee” shall mean any officer or other employee (as determined
in accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any parent of the Company or Subsidiary.
 
2.19       “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share price of Common Stock (or other securities) and causes a
change in the per-share value of the Common Stock underlying outstanding Awards.
 
2.20        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
 
2.21        “Expiration Date” shall have the meaning given to such term in
Section 12.1(c).
 
2.22        “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:
 
(a)         If the Common Stock is (i) listed on any established securities
exchange (such as the New York Stock Exchange, the Nasdaq Capital Market, the
Nasdaq Global Market and the Nasdaq Global Select Market), (ii) listed on any
national market system or (iii) quoted or traded on any automated quotation
system, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;
 

--------------------------------------------------------------------------------

(b)          If the Common Stock is not listed on an established securities
exchange, national market system or automated quotation system, but the Common
Stock is regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a Share on such date, the high
bid and low asked prices for a Share on the last preceding date for which such
information exists, as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or
 
(c)         If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in its sole discretion.
 
Notwithstanding the foregoing, with respect to any Award granted on the pricing
date of the Company’s initial public offering on an established securities
exchange, the Fair Market Value shall mean the initial public offering price of
a Share as set forth in the Company’s final prospectus relating to its initial
public offering filed with the Securities and Exchange Commission.
 
2.23       “Greater Than 10% Stockholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).
 
2.24        “Halo Closing” shall mean the consummation of the transactions
contemplated by that certain Stock Purchase Agreement dated as of October 15,
2019 by and among Halo, Purely For Pets, Inc., the Company and the other parties
set forth therein.
 
2.25        “Holder” shall mean a person who has been granted an Award.
 
2.26        “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.
 
2.27       “Incumbent Directors” shall mean for any period of 12 consecutive
months, individuals who, at the beginning of such period, constitute the Board
together with any new Director(s) (other than a Director designated by a person
who shall have entered into an agreement with the Company to effect a
transaction described in Section 2.8(a) or 2.8(c) whose election or nomination
for election to the Board was approved by a vote of at least a majority (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for Director without objection to such
nomination) of the Directors then still in office who either were Directors at
the beginning of the 12-month period or whose election or nomination for
election was previously so approved.  No individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to Directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Director.
 
2.28        “National Securities Listing Date” means the date upon which the
Shares are first listed on a national securities exchange.
 

--------------------------------------------------------------------------------

2.29        “Non-Employee Director” shall mean a Director of the Company who is
not an Employee.
 
2.30        “Non-Employee Director Equity Compensation Policy” shall have the
meaning set forth in Section 4.6.
 
2.31        “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option or which is designated as an Incentive Stock Option but
does not meet the applicable requirements of Section 422 of the Code.
 
2.32        “Option” shall mean a right to purchase Shares at a specified
exercise price, granted under Article 5. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.
 
2.33        “Option Term” shall have the meaning set forth in Section 5.4.
 
2.34       “Organizational Documents” shall mean, collectively, (a) the
Company’s certificate of incorporation, bylaws or other similar organizational
documents relating to the creation and governance of the Company, and (b) the
Committee’s charter or other similar organizational documentation relating to
the creation and governance of the Committee.
 
2.35       “Other Stock or Cash Based Award” shall mean a cash payment, cash
bonus award, stock payment, stock bonus award, performance award or incentive
award that is paid in cash, Shares or a combination of both, awarded under
Section 9.1, which may include, without limitation, deferred stock, deferred
stock units, performance awards, retainers, committee fees, and meeting-based
fees.
 
2.36       “Permitted Transferee” shall mean, with respect to a Holder, any
“family member” of the Holder, as defined in the General Instructions to Form
S-8 Registration Statement under the Securities Act (or any successor form
thereto), or any other transferee specifically approved by the Administrator
after taking into account Applicable Law.
 
2.37       “Performance Criteria” shall mean the criteria (and adjustments) that
the Administrator selects for an Award for purposes of establishing the
Performance Goal or Performance Goals for a Performance Period. The Performance
Criteria that may be used to establish Performance Goals include, but are not
limited to, the following: (i) net earnings or losses (either before or after
one or more of the following: (A) interest, (B) taxes, (C) depreciation, (D)
amortization and (E) non-cash equity-based compensation expense); (ii) gross or
net sales or revenue or sales or revenue growth; (iii) net income (either before
or after taxes); (iv) adjusted net income; (v) operating earnings or profit
(either before or after taxes); (vi) cash flow (including, but not limited to,
operating cash flow and free cash flow); (vii) return on assets; (viii) return
on capital (or invested capital) and cost of capital; (ix) return on
stockholders’ equity; (x) total stockholder return; (xi) return on sales; (xii)
gross or net profit or operating margin; (xiii) costs, reductions in costs and
cost control measures; (xiv) expenses; (xv) working capital; (xvi) earnings or
loss per share; (xvii) adjusted earnings or loss per share; (xviii) price per
share or dividends per share (or appreciation in and/or maintenance of such
price or dividends); (xix) regulatory achievements or compliance (including,
without limitation, regulatory body approval for commercialization of a
product); (xx) implementation or completion of critical projects; (xxi) market
share; (xxii) economic value; and (xxiii) individual employee performance, any
of which may be measured either in absolute terms or as compared to any
incremental increase or decrease or as compared to results of a peer group or
other employees or to market performance indicators or indices.
 

--------------------------------------------------------------------------------

2.38      “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined with reference to Applicable Accounting
Standards or other methodology as determined appropriate by the Administrator.
 
2.39        “Performance Period” shall mean one or more periods of time, which
may be of varying and overlapping durations, as the Administrator may select,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Holder’s right to, vesting of, and/or the payment
in respect of, an Award.
 
2.40        “Plan” shall have the meaning set forth in Article 1.
 
2.41       “Program” shall mean any program adopted by the Administrator
pursuant to the Plan containing the terms and conditions intended to govern a
specified type of Award granted under the Plan and pursuant to which such type
of Award may be granted under the Plan.
 
2.42       “Public Trading Date” shall mean the first date upon which Common
Stock is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system.
 
2.43        “Restricted Stock” shall mean Common Stock awarded under Article 7
that is subject to certain restrictions and may be subject to risk of forfeiture
or repurchase.
 
2.44        “Restricted Stock Units” shall mean the right to receive Shares
awarded under Article 8.
 
2.45        “SAR Term” shall have the meaning set forth in Section 5.4.
 
2.46        “Section 409A” shall mean Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date.
 
2.47        “Securities Act” shall mean the Securities Act of 1933, as amended.
 
2.48        “Shares” shall mean shares of Common Stock.
 

--------------------------------------------------------------------------------

2.49       “Stock Appreciation Right” shall mean an Award entitling the Holder
(or other person entitled to exercise pursuant to the Plan) to exercise all or a
specified portion thereof (to the extent then exercisable pursuant to its terms)
and to receive from the Company an amount determined by multiplying (i) the
difference obtained by subtracting (x) the exercise price per share of such
Award from (y) the Fair Market Value on the date of exercise of such Award by
(ii) the number of Shares with respect to which such Award shall have been
exercised, subject to any limitations the Administrator may impose.
 
2.50       “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
 
2.51       “Substitute Award” shall mean an Award granted under the Plan in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock, in any case, upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity; provided, however, that in no event shall
the term “Substitute Award” be construed to refer to an award made in connection
with the cancellation and repricing of an Option or Stock Appreciation Right.
 
2.52       “Termination of Service” shall mean the date the Holder ceases to be
an Eligible Individual.  The Administrator, in its sole discretion, shall
determine the effect of all matters and questions relating to any Termination of
Service, including, without limitation, whether a Termination of Service has
occurred, whether a Termination of Service resulted from a discharge for cause
and all questions of whether particular leaves of absence constitute a
Termination of Service; provided, however, that, with respect to Incentive Stock
Options, unless the Administrator otherwise provides in the terms of any
Program, Award Agreement or otherwise, or as otherwise required by Applicable
Law, a leave of absence, change in status from an employee to an independent
contractor or other change in the employee-employer relationship shall
constitute a Termination of Service only if, and to the extent that, such leave
of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then-applicable regulations
and revenue rulings under said Section. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Subsidiary employing or contracting with such
Holder ceases to remain an Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).
 

--------------------------------------------------------------------------------

ARTICLE 3.
 
SHARES SUBJECT TO THE PLAN
 
3.1      Number of Shares.
 
(a)         Subject to Sections 3.1(b) and 12.2, Awards may be made under the
Plan covering an aggregate number of Shares equal to the sum of: (i) 6,500,000,
(ii) an increase upon the Halo Closing of 2,500,000, (iii) an increase upon the
date immediately following the National Securities Listing Date if such National
Securities Listing Date is on or prior to December 31, 2020, equal to the lesser
of (A) 10% of the Shares outstanding (on an as-converted basis) on the National
Securities Listing Date and (B) such smaller number of Shares as determined by
the Board and (iv) an annual increase on the first day of each calendar year
beginning on January 1, 2021 and ending on and including January 1, 2029, equal
to the lesser of (A) 10% of the Shares outstanding (on an as-converted basis) on
the last day of the immediately preceding fiscal year and (B) such smaller
number of Shares as determined by the Board; provided, however, no more than
9,000,000 Shares may be issued upon the exercise of Incentive Stock Options. Any
Shares distributed pursuant to an Award may consist, in whole or in part, of
authorized and unissued Common Stock, treasury Common Stock or Common Stock
purchased on the open market.
 
(b)         If any Shares subject to an Award are forfeited or expire, are
converted to shares of another person in connection with a recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares or other similar event, or such Award is settled for cash (in whole or
in part) (including Shares repurchased by the Company under Section 7.4 at the
same price paid by the Holder), the Shares subject to such Award shall, to the
extent of such forfeiture, expiration or cash settlement, again be available for
future grants of Awards under the Plan. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Shares
authorized for grant under Section 3.1(a) and shall not be available for future
grants of Awards: (i) Shares tendered by a Holder or withheld by the Company in
payment of the exercise price of an Option; (ii) Shares tendered by the Holder
or withheld by the Company to satisfy any tax withholding obligation with
respect to an Award; (iii) Shares subject to a Stock Appreciation Right or other
stock-settled Award  (including Awards that may be settled in cash or stock)
that are not issued in connection with the settlement or exercise, as
applicable, of the Stock Appreciation Right or other stock-settled Award; and
(iv) Shares purchased on the open market by the Company with the cash proceeds
received from the exercise of Options. Any Shares repurchased by the Company
under Section 7.4 at the same price paid by the Holder so that such Shares are
returned to the Company shall again be available for Awards. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the Shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 3.1(b), no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.
 
(c)          Substitute Awards may be granted on such terms as the Administrator
deems appropriate, notwithstanding limitations on Awards in the Plan. 
Substitute Awards shall not reduce the Shares authorized for grant under the
Plan, except as may be required by reason of Section 422 of the Code, and Shares
subject to such Substitute Awards shall not be added to the Shares available for
Awards under the Plan as provided in Section 3.1(b) above. Additionally, in the
event that a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines has shares available under a pre-existing
plan approved by its stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan (and Shares subject to such Awards shall not be added to
the Shares available for Awards under the Plan as provided in Section 3.1(b)
above); provided that Awards using such available Shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by or providing services to the Company or
its Subsidiaries immediately prior to such acquisition or combination.
 

--------------------------------------------------------------------------------

ARTICLE 4.
 
GRANTING OF AWARDS
 
4.1        Participation. The Administrator may, from time to time, select from
among all Eligible Individuals those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. Except for any Non-Employee Director’s right
to Awards that may be required pursuant to the Non-Employee Director Equity
Compensation Policy as described in Section 4.6, no Eligible Individual or other
person shall have any right to be granted an Award pursuant to the Plan and
neither the Company nor the Administrator is obligated to treat Eligible
Individuals, Holders or any other persons uniformly. Participation by each
Holder in the Plan shall be voluntary and nothing in the Plan or any Program
shall be construed as mandating that any Eligible Individual or other person
shall participate in the Plan.
 
4.2         Award Agreement. Each Award shall be evidenced by an Award Agreement
that sets forth the terms, conditions and limitations for such Award as
determined by the Administrator in its sole discretion (consistent with the
requirements of the Plan and any applicable Program). Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.
The Administrator, in its sole discretion, may grant Awards to Eligible
Individuals that are based on one or more Performance Criteria or achievement of
one or more Performance Goals or any such other criteria or goals as the
Administrator shall establish.
 
4.3         Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
 
4.4         At-Will Service. Nothing in the Plan or in any Program or Award
Agreement hereunder shall confer upon any Holder any right to continue in the
employ of, or as a Director or Consultant for, the Company or any Subsidiary, or
shall interfere with or restrict in any way the rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Subsidiary.
 

--------------------------------------------------------------------------------

4.5         Foreign Holders. Notwithstanding any provision of the Plan or
applicable Program to the contrary, in order to comply with the laws in
countries other than the United States in which the Company and its Subsidiaries
operate or have Employees, Non-Employee Directors or Consultants, or in order to
comply with the requirements of any foreign securities exchange or other
Applicable Law, the Administrator, in its sole discretion, shall have the power
and authority to: (a) determine which Subsidiaries shall be covered by the Plan;
(b) determine which Eligible Individuals outside the United States are eligible
to participate in the Plan; (c) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
Applicable Law (including, without limitation, applicable foreign laws or
listing requirements of any foreign securities exchange); (d) establish subplans
and modify exercise procedures and other terms and procedures, to the extent
such actions may be necessary or advisable; provided, however, that no such
subplans and/or modifications shall increase the share limitation contained in
Section 3.1; and (e) take any action, before or after an Award is made, that it
deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
foreign securities exchange.
 
4.6          Non-Employee Director Awards.
 
(a)         Non-Employee Director Equity Compensation Policy.  The
Administrator, in its sole discretion, may provide that Awards granted to
Non-Employee Directors shall be granted pursuant to a written nondiscretionary
formula established by the Administrator (the “Non-Employee Director Equity
Compensation Policy”), subject to the limitations of the Plan. The Non-Employee
Director Equity Compensation Policy shall set forth the type of Award(s) to be
granted to Non-Employee Directors, the number of Shares to be subject to
Non-Employee Director Awards, the conditions on which such Awards shall be
granted, become exercisable and/or payable and expire, and such other terms and
conditions as the Administrator shall determine in its sole discretion. The
Non-Employee Director Equity Compensation Policy may be modified by the
Administrator from time to time in its sole discretion and pursuant to the
exercise of its business judgment, taking into account such factors,
circumstances and considerations as it shall deem relevant from time to time.
 
ARTICLE 5.
 
GRANTING OF OPTIONS AND STOCK APPRECIATION RIGHTS
 
5.1         Granting of Options and Stock Appreciation Rights to Eligible
Individuals. The Administrator is authorized to grant Options and Stock
Appreciation Rights to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine, which shall not be
inconsistent with the Plan, including any limitations in the Plan that apply to
Incentive Stock Options.
 

--------------------------------------------------------------------------------

5.2       Qualification of Incentive Stock Options. The Administrator may grant
Options intended to qualify as Incentive Stock Options only to employees of the
Company, any of the Company’s present or future “parent corporations” or
“subsidiary corporations” as defined in Sections 424(e) or (f) of the Code,
respectively, and any other entities the employees of which are eligible to
receive Incentive Stock Options under the Code. No person who qualifies as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option unless
such Incentive Stock Option conforms to the applicable provisions of Section 422
of the Code. To the extent that the aggregate fair market value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by a Holder during any calendar year under the Plan, and all
other plans of the Company and any parent corporation or subsidiary corporation
thereof (as defined in Section 424(e) and 424(f) of the Code, respectively),
exceeds $100,000, the Options shall be treated as Non-Qualified Stock Options to
the extent required by Section 422 of the Code. The rule set forth in the
immediately preceding sentence shall be applied by taking Options and other
“incentive stock options” into account in the order in which they were granted
and the fair market value of stock shall be determined as of the time the
respective options were granted. Any interpretations and rules under the Plan
with respect to Incentive Stock Options shall be consistent with the provisions
of Section 422 of the Code.  Neither the Company nor the Administrator shall
have any liability to a Holder, or any other person, (a) if an Option (or any
part thereof) which is intended to qualify as an Incentive Stock Option fails to
qualify as an Incentive Stock Option or (b) for any action or omission by the
Company or the Administrator that causes an Option not to qualify as an
Incentive Stock Option, including, without limitation, the conversion of an
Incentive Stock Option to a Non-Qualified Stock Option or the grant of an Option
intended as an Incentive Stock Option that fails to satisfy the requirements
under the Code applicable to an Incentive Stock Option.
 
5.3        Option and Stock Appreciation Right Exercise Price. The exercise
price per Share subject to each Option and Stock Appreciation Right shall be set
by the Administrator, but shall not be less than 100% of the Fair Market Value
of a Share on the date the Option or Stock Appreciation Right, as applicable, is
granted (or, as to Incentive Stock Options, on the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code). In addition, in
the case of Incentive Stock Options granted to a Greater Than 10% Stockholder,
such price shall not be less than 110% of the Fair Market Value of a Share on
the date the Option is granted (or the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code). Notwithstanding the
foregoing, in the case of an Option or Stock Appreciation Right that is a
Substitute Award, the exercise price per share of the Shares subject to such
Option or Stock Appreciation Right, as applicable, may be less than the Fair
Market Value per share on the date of grant; provided that the exercise price of
any Substitute Award shall be determined in accordance with the applicable
requirements of Section 424 and 409A of the Code.
 
5.4        Option and SAR Term. The term of each Option (the “Option Term”) and
the term of each Stock Appreciation Right (the “SAR Term”) shall be set by the
Administrator in its sole discretion; provided, however, that the Option Term or
SAR Term, as applicable, shall not be more than (a) ten (10) years from the date
the Option or Stock Appreciation Right, as applicable, is granted to an Eligible
Individual (other than a Greater Than 10% Stockholder), or (b) five (5) years
from the date an Incentive Stock Option is granted to a Greater Than 10%
Stockholder. Except as limited by the requirements of Section 409A or Section
422 of the Code and regulations and rulings thereunder or the first sentence of
this Section 5.4 and without limiting the Company’s rights under Section 10.7,
the Administrator may extend the Option Term of any outstanding Option or the
SAR Term of any outstanding Stock Appreciation Right, and may extend the time
period during which vested Options or Stock Appreciation Rights may be
exercised, in connection with any Termination of Service of the Holder or
otherwise, and may amend, subject to Section 10.7 and 12.1, any other term or
condition of such Option or Stock Appreciation Right relating to such
Termination of Service of the Holder or otherwise.
 

--------------------------------------------------------------------------------

5.5         Option and SAR Vesting.  The period during which the right to
exercise, in whole or in part, an Option or Stock Appreciation Right vests in
the Holder shall be set by the Administrator and set forth in the applicable
Award Agreement. Notwithstanding the foregoing and unless determined otherwise
by the Company, in the event that on the last business day of the term of an
Option or Stock Appreciation Right (other than an Incentive Stock Option) (a)
the exercise of the Option or Stock Appreciation Right is prohibited by
Applicable Law, as determined by the Company, or (b) Shares may not be purchased
or sold by the applicable Participant due to any Company insider trading policy
(including blackout periods) or a “lock-up” agreement undertaken in connection
with an issuance of securities by the Company, the term of the Option or Stock
Appreciation Right shall be extended until the date that is thirty (30) days
after the end of the legal prohibition, black-out period or lock-up agreement,
as determined by the Company; provided, however, in no event shall the extension
last beyond the ten year term of the applicable Option or Stock Appreciation
Right.  Unless otherwise determined by the Administrator in the Award Agreement,
the applicable Program or by action of the Administrator following the grant of
the Option or Stock Appreciation Right, (i) no portion of an Option or Stock
Appreciation Right which is unexercisable at a Holder’s Termination of Service
shall thereafter become exercisable and (ii) the portion of an Option or Stock
Appreciation Right that is unexercisable at a Holder’s Termination of Service
shall automatically expire on the date of such Termination of Service.
 
ARTICLE 6.
 
EXERCISE OF OPTIONS AND STOCK APPRECIATION RIGHTS
 
6.1         Exercise and Payment. An exercisable Option or Stock Appreciation
Right may be exercised in whole or in part. However, unless the Administrator
otherwise determines, an Option or Stock Appreciation Right shall not be
exercisable with respect to fractional Shares and the Administrator may require
that, by the terms of the Option or Stock Appreciation Right, a partial exercise
must be with respect to a minimum number of Shares. Payment of the amounts
payable with respect to Stock Appreciation Rights pursuant to this Article 6
shall be in cash, Shares (based on its Fair Market Value as of the date the
Stock Appreciation Right is exercised), or a combination of both, as determined
by the Administrator.
 
6.2         Manner of Exercise. All or a portion of an exercisable Option or
Stock Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the stock plan administrator of the
Company or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
 
(a)         A written notice of exercise in a form the Administrator approves
(which may be electronic) complying with the applicable rules established by the
Administrator. The notice shall be signed or otherwise acknowledge
electronically by the Holder or other person then entitled to exercise the
Option or Stock Appreciation Right or such portion thereof;
 
(b)         Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law.
 

--------------------------------------------------------------------------------

(c)          In the event that the Option shall be exercised pursuant to Section
10.3 by any person or persons other than the Holder, appropriate proof of the
right of such person or persons to exercise the Option or Stock Appreciation
Right, as determined in the sole discretion of the Administrator; and
 
(d)         Full payment of the exercise price and applicable withholding taxes
for the Shares with respect to which the Option or Stock Appreciation Right, or
portion thereof, is exercised, in a manner permitted by the Administrator in
accordance with Sections 10.1 and 10.2.
 
6.3         Notification Regarding Disposition. The Holder shall give the
Company prompt written or electronic notice of any disposition or other
transfers (other than in connection with a Change in Control) of Shares acquired
by exercise of an Incentive Stock Option which occurs within (a) two years from
the date of granting (including the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code) such Option to such Holder,
or (b) one year after the date of transfer of such Shares to such Holder. Such
notice shall specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by the Holder in such disposition or other transfer.
 
ARTICLE 7.
 
AWARD OF RESTRICTED STOCK
 
7.1         Award of Restricted Stock. The Administrator is authorized to grant
Restricted Stock, or the right to purchase Restricted Stock, to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan or any applicable Program,
and may impose such conditions on the issuance of such Restricted Stock as it
deems appropriate. The Administrator shall establish the purchase price, if any,
and form of payment for Restricted Stock; provided, however, that if a purchase
price is charged, such purchase price shall be no less than the par value, if
any, of the Shares to be purchased, unless otherwise permitted by Applicable
Law. In all cases, legal consideration shall be required for each issuance of
Restricted Stock to the extent required by Applicable Law.
 
7.2         Rights as Stockholders. Subject to Section 7.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all of the rights of a stockholder with respect to said Shares,
subject to the restrictions in the Plan, any applicable Program and/or the
applicable Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the Shares to the extent such
dividends and other distributions have a record date that is on or after the
date on which the Holder to whom such Restricted Stock are granted becomes the
record holder of such Restricted Stock; provided, however, that, in the sole
discretion of the Administrator, any extraordinary dividends or distributions
with respect to the Shares may be subject to the restrictions set forth in
Section 7.3. In addition, notwithstanding anything to the contrary herein, with
respect to a share of Restricted Stock, dividends which are paid prior to
vesting shall only be paid out to the Holder to the extent that the share of
Restricted Stock vests.
 

--------------------------------------------------------------------------------

7.3          Restrictions. All shares of Restricted Stock (including any shares
received by Holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
and, unless the Administrator provides otherwise, any property (other than cash)
transferred to Holders in connection with an extraordinary dividend or
distribution shall be subject to such restrictions and vesting requirements as
the Administrator shall provide in the applicable Program or Award Agreement.
 
7.4         Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Administrator, if no price was paid by the Holder for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Holder’s rights in unvested Restricted Stock then
subject to restrictions shall lapse, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration on the date of
such Termination of Service. If a price was paid by the Holder for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Holder the unvested Restricted Stock then subject to restrictions at a cash
price per share equal to the price paid by the Holder for such Restricted Stock
or such other amount as may be specified in the applicable Program or Award
Agreement.
 
7.5          Section 83(b) Election. If a Holder makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Holder would otherwise be taxable under Section 83(a) of the
Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service
along with proof of the timely filing thereof with the Internal Revenue Service.
 
ARTICLE 8.
 
AWARD OF RESTRICTED STOCK UNITS
 
8.1        Grant of Restricted Stock Units. The Administrator is authorized to
grant Awards of Restricted Stock Units to any Eligible Individual selected by
the Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.  A Holder will have no rights of a stockholder
with respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.
 
8.2         Vesting of Restricted Stock Units. At the time of grant, the
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder’s duration of service to the Company or any
Subsidiary, one or more Performance Goals or other specific criteria, in each
case on a specified date or dates or over any period or periods, as determined
by the Administrator. An Award of Restricted Stock Units shall only be eligible
to vest while the Holder is an Employee, a Consultant or a Director, as
applicable; provided, however, that the Administrator, in its sole discretion,
may provide (in an Award Agreement or otherwise) that a Restricted Stock Unit
award may become vested subsequent to a Termination of Service in the event of
the occurrence of certain events, including a Change in Control, the Holder’s
death, retirement or disability or any other specified Termination of Service
subject to Section 11.7.
 

--------------------------------------------------------------------------------

8.3          Maturity and Payment. At the time of grant, the Administrator shall
specify the maturity date applicable to each grant of Restricted Stock Units,
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
and subject to compliance with Section 409A, in no event shall the maturity date
relating to each Restricted Stock Unit occur following the later of (a) the 15th
day of the third month following the end of the calendar year in which the
applicable portion of the Restricted Stock Unit vests; and (b) the 15th day of
the third month following the end of the Company’s fiscal year in which the
applicable portion of the Restricted Stock Unit vests. On the maturity date, the
Company shall, in accordance with the applicable Award Agreement and subject to
Section 10.4(f), transfer to the Holder one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the maturity
date or a combination of cash and Common Stock as determined by the
Administrator.
 
ARTICLE 9.
 
AWARD OF OTHER STOCK OR CASH BASED AWARDS AND DIVIDEND EQUIVALENTS
 
9.1         Other Stock or Cash Based Awards.  The Administrator is authorized
to grant Other Stock or Cash Based Awards, including awards entitling a Holder
to receive Shares or cash to be delivered immediately or in the future, to any
Eligible Individual. Subject to the provisions of the Plan and any applicable
Program, the Administrator shall determine the terms and conditions of each
Other Stock or Cash Based Award, including the term of the Award, any exercise
or purchase price, Performance Criteria and Performance Goals, transfer
restrictions, vesting conditions and other terms and conditions applicable
thereto, which shall be set forth in the applicable Award Agreement. Other Stock
or Cash Based Awards may be paid in cash, Shares, or a combination of cash and
Shares, as determined by the Administrator, and may be available as a form of
payment in the settlement of other Awards granted under the Plan, as stand-alone
payments, as a part of a bonus, deferred bonus, deferred compensation or other
arrangement, and/or as payment in lieu of compensation to which an Eligible
Individual is otherwise entitled.
 
9.2         Dividend Equivalents. Dividend Equivalents may be granted by the
Administrator, either alone or in tandem with another Award, based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date the Dividend Equivalents are granted to a Holder and
the date such Dividend Equivalents terminate or expire, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator. In
addition, Dividend Equivalents with respect to an Award that are based on
dividends paid prior to the vesting of such Award shall only be paid out to the
Holder to the extent that the vesting conditions are subsequently satisfied and
the Award vests. Notwithstanding the foregoing, no Dividend Equivalents shall be
payable with respect to Options or Stock Appreciation Rights.
 

--------------------------------------------------------------------------------

ARTICLE 10.
 
ADDITIONAL TERMS OF AWARDS
 
10.1       Payment. The Administrator shall determine the method or methods by
which payments by any Holder with respect to any Awards granted under the Plan
shall be made, including, without limitation: (a) cash, wire transfer of
immediately available funds or check, (b) Shares (including, in the case of
payment of the exercise price of an Award, Shares issuable pursuant to the
exercise of the Award) or Shares held for such minimum period of time as may be
established by the Administrator, in each case, having a Fair Market Value on
the date of delivery equal to the aggregate payments required, (c) delivery of a
written or electronic notice that the Holder has placed a market sell order with
a broker acceptable to the Company with respect to Shares then issuable upon
exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided that payment of such
proceeds is then made to the Company upon settlement of such sale, (d) other
form of legal consideration acceptable to the Administrator in its sole
discretion, or (e) any combination of the above permitted forms of payment.
Notwithstanding any other provision of the Plan to the contrary, no Holder who
is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.
 
10.2       Tax Withholding. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Holder to remit to
the Company, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Holder’s FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan or any Award.
The Administrator may, in its sole discretion and in satisfaction of the
foregoing requirement, or in satisfaction of such additional withholding
obligations as a Holder may have elected, allow a Holder to satisfy such
obligations by any payment means described in Section 10.1 hereof, including
without limitation, by allowing such Holder to elect to have the Company or any
Subsidiary withhold Shares otherwise issuable under an Award (or allow the
surrender of Shares). The number of Shares that may be so withheld or
surrendered shall be limited to the number of Shares that have a fair market
value on the date of withholding or repurchase no greater than the aggregate
amount of such liabilities based on the maximum statutory withholding rates in
such Holder’s applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such taxable income.
The Administrator shall determine the fair market value of the Shares,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of Shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.
 

--------------------------------------------------------------------------------

10.3        Transferability of Awards.
 
(a)          Except as otherwise provided in Sections 10.3(b) and 10.3(c):
 
(i)        No Award under the Plan may be sold, pledged, assigned or transferred
in any manner other than (A) by will or the laws of descent and distribution or
(B) subject to the consent of the Administrator, pursuant to a DRO, unless and
until such Award has been exercised or the Shares underlying such Award have
been issued, and all restrictions applicable to such Shares have lapsed;
 
(ii)        No Award or interest or right therein shall be liable for or
otherwise subject to the debts, contracts or engagements of the Holder or the
Holder’s successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) unless and until such Award has
been exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed, and any attempted
disposition of an Award prior to satisfaction of these conditions shall be null
and void and of no effect, except to the extent that such disposition is
permitted by Section 10.3(a)(i); and
 
(iii)       During the lifetime of the Holder, only the Holder may exercise any
exercisable portion of an Award granted to such Holder under the Plan, unless it
has been disposed of pursuant to a DRO.  After the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then-applicable laws of
descent and distribution.
 
(b)          Notwithstanding Section 10.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder or a Permitted Transferee of such
Holder to transfer an Award other than an Incentive Stock Option (unless such
Incentive Stock Option is intended to become a Nonqualified Stock Option) to any
one or more Permitted Transferees of such Holder, subject to the following terms
and conditions: (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than (A) to another
Permitted Transferee of the applicable Holder or (B) by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO; (ii) an Award transferred to a Permitted Transferee shall
continue to be subject to all the terms and conditions of the Award as
applicable to the original Holder (other than the ability to further transfer
the Award to any person other than another Permitted Transferee of the
applicable Holder); (iii) the Holder (or transferring Permitted Transferee) and
the receiving Permitted Transferee shall execute any and all documents requested
by the Administrator, including, without limitation documents to (A) confirm the
status of the transferee as a Permitted Transferee, (B) satisfy any requirements
for an exemption for the transfer under Applicable Law and (C) evidence the
transfer; and (iv) the transfer of an Award to a Permitted Transferee shall be
without consideration.  In addition, and further notwithstanding Section
10.3(a), hereof, the Administrator, in its sole discretion, may determine to
permit a Holder to transfer Incentive Stock Options to a trust that constitutes
a Permitted Transferee if, under Section 671 of the Code and other Applicable
Law, the Holder is considered the sole beneficial owner of the Incentive Stock
Option while it is held in the trust.
 

--------------------------------------------------------------------------------

(c)         Notwithstanding Section 10.3(a), a Holder may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Holder and to receive any distribution with respect to any Award upon the
Holder’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder and any additional restrictions deemed necessary or appropriate by the
Administrator. If the Holder is married or a domestic partner in a domestic
partnership qualified under Applicable Law and resides in a community property
state, a designation of a person other than the Holder’s spouse or domestic
partner, as applicable, as the Holder’s beneficiary with respect to more than
50% of the Holder’s interest in the Award shall not be effective without the
prior written or electronic consent of the Holder’s spouse or domestic partner.
If no beneficiary has been designated or survives the Holder, payment shall be
made to the person entitled thereto pursuant to the Holder’s will or the laws of
descent and distribution. Subject to the foregoing, a beneficiary designation
may be changed or revoked by a Holder at any time; provided that the change or
revocation is delivered in writing to the Administrator prior to the Holder’s
death.
 
10.4        Conditions to Issuance of Shares.
 
(a)         The Administrator shall determine the methods by which Shares shall
be delivered or deemed to be delivered to Holders. Notwithstanding anything
herein to the contrary, the Company shall not be required to issue or deliver
any certificates or make any book entries evidencing Shares pursuant to the
exercise of any Award, unless and until the Administrator has determined that
the issuance of such Shares is in compliance with Applicable Law and the Shares
are covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the
Administrator may require that a Holder make such reasonable covenants,
agreements and representations as the Administrator, in its sole discretion,
deems advisable in order to comply with Applicable Law.
 
(b)          All share certificates delivered pursuant to the Plan and all
Shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares
(including, without limitation, restrictions applicable to Restricted Stock).
 
(c)          The Administrator shall have the right to require any Holder to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
 
(d)        Unless the Administrator otherwise determines, no fractional Shares
shall be issued and the Administrator, in its sole discretion, shall determine
whether cash shall be given in lieu of fractional Shares or whether such
fractional Shares shall be eliminated by rounding down.
 

--------------------------------------------------------------------------------

(e)         The Company, in its sole discretion, may (i) retain physical
possession of any stock certificate evidencing Shares until any restrictions
thereon shall have lapsed and/or (ii) require that the stock certificates
evidencing such Shares be held in custody by a designated escrow agent (which
may but need not be the Company) until the restrictions thereon shall have
lapsed, and that the Holder deliver a stock power, endorsed in blank, relating
to such Shares.
 
(f)           Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company shall
not deliver to any Holder certificates evidencing Shares issued in connection
with any Award and instead such Shares shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).
 
10.5       Forfeiture and Claw-Back Provisions. All Awards (including any
proceeds, gains or other economic benefit actually or constructively received by
a Holder upon any receipt or exercise of any Award or upon the receipt or resale
of any Shares underlying the Award and any payments of a portion of an
incentive-based bonus pool allocated to a Holder) shall be subject to the
provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of Applicable Law, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, whether or not such claw-back policy was in place at the time of
grant of an Award, to the extent set forth in such claw-back policy and/or in
the applicable Award Agreement.
 
10.6       Repricing. Subject to Section 12.2 and following the National
Securities Listing Date, the Administrator shall not, without the approval of
the stockholders of the Company, (a) authorize the amendment of any outstanding
Option or Stock Appreciation Right to reduce its price per Share, or (b) cancel
any Option or Stock Appreciation Right in exchange for cash or another Award
when the Option or Stock Appreciation Right price per Share exceeds the Fair
Market Value of the underlying Shares.
 
10.7       Amendment of Awards.  Subject to Applicable Law, the Administrator
may amend, modify or terminate any outstanding Award, including but not limited
to, substituting therefor another Award of the same or a different type,
changing the date of exercise or settlement, and converting an Incentive Stock
Option to a Non-Qualified Stock Option.  The Holder’s consent to such action
shall be required unless (a) the Administrator determines that the action,
taking into account any related action, would not materially and adversely
affect the Holder, or (b) the change is otherwise permitted under the Plan
(including, without limitation, under Section 12.2 or 12.10).
 
10.8       Lock-Up Period.  The Company may, in connection with registering the
offering of any Company securities under the Securities Act, prohibit Holders
from, directly or indirectly, selling or otherwise transferring any Shares or
other Company securities during a period of up to one hundred eighty days
following the effective date of a Company registration statement filed under the
Securities Act, or such longer period as determined by the underwriter. In order
to enforce the foregoing, the Company shall have the right to place restrictive
legends on the certificates of any securities of the Company held by the Holder
and to impose stop transfer instructions with the Company’s transfer agent with
respect to any securities of the Company held by the Holder until the end of
such period.
 

--------------------------------------------------------------------------------

10.9       Data Privacy.  As a condition of receipt of any Award, each Holder
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 10.9 by
and among, as applicable, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Holder’s participation
in the Plan.  The Company and its Subsidiaries may hold certain personal
information about a Holder, including but not limited to, the Holder’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title(s), any
shares of stock held in the Company or any of its Subsidiaries, details of all
Awards, in each case, for the purpose of implementing, managing and
administering the Plan and Awards (the “Data”).  The Company and its
Subsidiaries may transfer the Data amongst themselves as necessary for the
purpose of implementation, administration and management of a Holder’s
participation in the Plan, and the Company and its Subsidiaries may each further
transfer the Data to any third parties assisting the Company and its
Subsidiaries in the implementation, administration and management of the Plan. 
These recipients may be located in the Holder’s country, or elsewhere, and the
Holder’s country may have different data privacy laws and protections than the
recipients’ country.  Through acceptance of an Award, each Holder authorizes
such recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Holder’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Company or any of its  Subsidiaries or the Holder may elect to deposit
any Shares.  The Data related to a Holder will be held only as long as is
necessary to implement, administer, and manage the Holder’s participation in the
Plan.  A Holder may, at any time, view the Data held by the Company with respect
to such Holder, request additional information about the storage and processing
of the Data with respect to such Holder, recommend any necessary corrections to
the Data with respect to the Holder or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative.  The Company may cancel the Holder’s ability to
participate in the Plan and, in the Administrator’s discretion, the Holder may
forfeit any outstanding Awards if the Holder refuses or withdraws his or her
consents as described herein.  For more information on the consequences of
refusal to consent or withdrawal of consent, Holders may contact their local
human resources representative.
 

--------------------------------------------------------------------------------

ARTICLE 11.
 
ADMINISTRATION
 
11.1       Administrator. The Committee shall administer the Plan (except as
otherwise permitted herein).  To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3. Additionally,  to the extent required by Applicable Law, each of the
individuals constituting the Committee shall be an “independent director” under
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded. Notwithstanding the foregoing, any action
taken by the Committee shall be valid and effective, whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the requirements for membership set forth in this Section 11.1 or the
Organizational Documents.  Except as may otherwise be provided in the
Organizational Documents or as otherwise required by Applicable Law, (a)
appointment of Committee members shall be effective upon acceptance of
appointment, (b) Committee members may resign at any time by delivering written
or electronic notice to the Board and (c) vacancies in the Committee may only be
filled by the Board.  Notwithstanding the foregoing, (i) the full Board, acting
by a majority of its members in office, shall conduct the general administration
of the Plan with respect to Awards granted to Non-Employee Directors and, with
respect to such Awards, the term “Administrator” as used in the Plan shall be
deemed to refer to the Board and (ii) the Board or Committee may delegate its
authority hereunder to the extent permitted by Section 11.6.
 
11.2       Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan, all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such rules
and to amend the Plan or any Program or Award Agreement; provided that the
rights or obligations of the Holder of the Award that is the subject of any such
Program or Award Agreement are not materially and adversely affected by such
amendment, unless the consent of the Holder is obtained or such amendment is
otherwise permitted under Section 10.7 or Section 12.10. In its sole discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Committee in its capacity as the Administrator under the Plan
except with respect to matters which under Rule 16b‑3 under the Exchange Act or
any successor rule, or any regulations or rules issued thereunder, or the rules
of any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded are required to be determined in the sole discretion of
the Committee.
 
11.3       Action by the Administrator. Unless otherwise established by the
Board, set forth in any Organizational Documents or as required by Applicable
Law, a majority of the Administrator shall constitute a quorum and the acts of a
majority of the members present at any meeting at which a quorum is present, and
acts approved in writing by all members of the Administrator in lieu of a
meeting, shall be deemed the acts of the Administrator. Each member of the
Administrator is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan. Neither the
Administrator nor any member or delegate thereof shall have any liability to any
person (including any Holder) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award.
 
11.4      Authority of Administrator. Subject to the Organizational Documents,
any specific designation in the Plan and Applicable Law, the Administrator has
the exclusive power, authority and sole discretion to:
 
(a)          Designate Eligible Individuals to receive Awards;
 

--------------------------------------------------------------------------------

(b)        Determine the type or types of Awards to be granted to each Eligible
Individual (including, without limitation, any Awards granted in tandem with
another Award granted pursuant to the Plan);
 
(c)          Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;
 
(d)         Determine the terms and conditions of any Award granted pursuant to
the Plan, including, but not limited to, the exercise price, grant price,
purchase price, any Performance Criteria and/or Performance Goals, any
restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and claw-back and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its sole discretion determines;
 
(e)          Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(f)           Prescribe the form of each Award Agreement, which need not be
identical for each Holder;
 
(g)          Decide all other matters that must be determined in connection with
an Award;
 
(h)          Establish, adopt, or revise any Programs, rules and regulations as
it may deem necessary or advisable to administer the Plan;
 
(i)           Interpret the terms of, and any matter arising pursuant to, the
Plan, any Program or any Award Agreement; and
 
(j)          Make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan.
 
11.5      Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program or any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all persons.
 
11.6      Delegation of Authority. The Board or Committee may from time to time
delegate to a committee of one or more Directors or one or more officers of the
Company the authority to grant or amend Awards or to take other administrative
actions pursuant to this Article 11; provided, however, that in no event shall
an officer of the Company be delegated the authority to grant Awards to, or
amend Awards held by, the following individuals: (a) individuals who are subject
to Section 16 of the Exchange Act, or (b) officers of the Company (or Directors)
to whom authority to grant or amend Awards has been delegated hereunder;
provided, further, that any delegation of administrative authority shall only be
permitted to the extent it is permissible under any Organizational Documents and
Applicable Law. Any delegation hereunder shall be subject to the restrictions
and limits that the Board or Committee specifies at the time of such delegation
or that are otherwise included in the applicable Organizational Documents, and
the Board or Committee, as applicable, may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 11.6 shall serve in such capacity at the pleasure of the
Board or the Committee, as applicable, and the Board or the Committee may
abolish any committee at any time and re-vest in itself any previously delegated
authority.
 

--------------------------------------------------------------------------------

11.7       Acceleration.  Subject to the Organizational Documents, any specific
designation in the Plan and Applicable Law, the Administrator has the exclusive
power, authority and sole discretion to accelerate, wholly or partially, the
vesting or lapse of restrictions (and, if applicable, the Company shall cease to
have a right of repurchase) of any Award or portion thereof at any time after
the grant of an Award, subject to whatever terms and conditions it selects and
Section 12.2.
 
ARTICLE 12.
 
MISCELLANEOUS PROVISIONS
 
12.1        Amendment, Suspension or Termination of the Plan.
 
(a)          Except as otherwise provided in Section 12.1(b), the Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board; provided that, except as provided in
Section 10.7 and Section 12.10, no amendment, suspension or termination of the
Plan shall, without the consent of the Holder, materially and adversely affect
any rights or obligations under any Award theretofore granted or awarded, unless
the Award itself otherwise expressly so provides.
 
(b)          Notwithstanding Section 12.1(a), the Board may not, except as
provided in Section 12.2, take any of the following actions without approval of
the Company’s stockholders given within twelve (12) months before or after such
action: (i) increase the limit imposed in Section 3.1 on the maximum number of
Shares which may be issued under the Plan, (ii) reduce the price per share of
any outstanding Option or Stock Appreciation Right granted under the Plan or
take any action prohibited under Section 11.6, or (iii) cancel any Option or
Stock Appreciation Right in exchange for cash or another Award in violation of
Section 10.6.
 
(c)          No Awards may be granted or awarded during any period of suspension
or after termination of the Plan, and notwithstanding anything herein to the
contrary, in no event may any Award be granted under the Plan after the tenth
(10th) anniversary of the earlier of (i) the date on which the Plan was adopted
by the Board or (ii) the date the Plan was approved by the Company’s
stockholders (such anniversary, the “Expiration Date”). Any Awards that are
outstanding on the Expiration Date shall remain in force according to the terms
of the Plan, the applicable Program and the applicable Award Agreement.
 

--------------------------------------------------------------------------------

12.2        Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
 
(a)          In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of the Company’s stock or the share price of the Company’s
stock other than an Equity Restructuring, the Administrator may make equitable
adjustments to reflect such change with respect to: (i) the aggregate number and
kind of Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 on the maximum number and kind of
Shares which may be issued under the Plan); (ii) the number and kind of Shares
(or other securities or property) subject to outstanding Awards; (iii) the terms
and conditions of any outstanding Awards (including, without limitation, any
applicable Performance Criteria and Performance Goals with respect thereto); and
(iv) the grant or exercise price per share for any outstanding Awards under the
Plan; and (v) the number and kind of Shares (or other securities or property)
for which automatic grants are subsequently to be made to new and continuing
Non-Employee Directors pursuant to any Non-Employee Director Compensation Policy
adopted in accordance with Section 4.6.
 
(b)         In the event of any transaction or event described in Section
12.2(a) or any unusual or nonrecurring transactions or events affecting the
Company, any Subsidiary of the Company, or the financial statements of the
Company or any Subsidiary, or of changes in Applicable Law or Applicable
Accounting Standards, the Administrator, in its sole discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event, is
hereby authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
Applicable Law or Applicable Accounting Standards:
 
(i)           To provide for the termination of any such Award in exchange for
an amount of cash and/or other property with a value equal to the amount that
would have been attained upon the exercise of such Award or realization of the
Holder’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 12.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Holder’s rights, then such
Award may be terminated by the Company without payment);
 
(ii)         To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price, in all cases, as determined by the Administrator;
 
(iii)        To make adjustments in the number and type of Shares of the
Company’s stock (or other securities or property) subject to outstanding Awards,
and/or in the terms and conditions of (including the grant or exercise price),
and the criteria included in, outstanding Awards and Awards which may be granted
in the future;
 

--------------------------------------------------------------------------------

(iv)      To provide that such Award shall be exercisable or payable or fully
vested with respect to all Shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Program or Award Agreement;
 
(v)          To replace such Award with other rights or property selected by the
Administrator; and/or
 
(vi)         To provide that the Award cannot vest, be exercised or become
payable after such event.
 
(c)           In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 12.2(a) and 12.2(b):
 
(i)         The number and type of securities subject to each outstanding Award
and the exercise price or grant price thereof, if applicable, shall be equitably
adjusted (and the adjustments provided under this Section 12.2(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company); and/or
 
(ii)         The Administrator shall make such equitable adjustments, if any, as
the Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitation in Section 3.1 on the maximum number and kind of Shares which may
be issued under the Plan).
 
(d)        Notwithstanding any other provision of the Plan, in the event of a
Change in Control, unless the Administrator elects to (i) terminate an Award in
exchange for cash, rights or property, or (ii) cause an Award to become fully
exercisable and no longer subject to any forfeiture restrictions prior to the
consummation of a Change in Control, pursuant to Section 12.2, (A) such Award
(other than any portion subject to performance-based vesting) shall continue in
effect or be assumed or an equivalent Award (which may include, without
limitation, an Award settled in cash) substituted by the successor corporation
or a parent or subsidiary of the successor corporation and (B) the portion of
such Award subject to performance-based vesting shall be subject to the terms
and conditions of the applicable Award Agreement and, in the absence of
applicable terms and conditions, the Administrator’s discretion. In the event an
Award continues in effect or is assumed or an equivalent Award substituted, and
a Holder incurs a Termination of Service without “cause” (as such term is
defined in the sole discretion of the Administrator, or as set forth in the
Award Agreement relating to such Award) upon or within twelve (12) months
following the Change in Control, then such Holder shall be fully vested in such
continued, assumed or substituted Award.
 
(e)        In the event that the successor corporation in a Change in Control
refuses to assume or substitute for an Award (other than any portion subject to
performance-based vesting), the Administrator may cause (i) any or all of such
Award (or portion thereof) to terminate in exchange for cash, rights or other
property pursuant to Section 12.2(b)(i) or (ii) any or all of such Award (or
portion thereof) to become fully exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on any or all
of such Award to lapse. If any such Award is exercisable in lieu of assumption
or substitution in the event of a Change in Control, the Administrator shall
notify the Holder that such Award shall be fully exercisable for a period of
fifteen (15) days from the date of such notice, contingent upon the occurrence
of the Change in Control, and such Award shall terminate upon the expiration of
such period.
 

--------------------------------------------------------------------------------

(f)         For the purposes of this Section 12.2, an Award shall be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share subject to an Award, to
be solely common stock of the successor corporation or its parent equal in fair
market value to the per-share consideration received by holders of Common Stock
in the Change in Control.
 
(g)         The Administrator, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
 
(h)         Unless otherwise determined by the Administrator, no adjustment or
action described in this Section 12.2 or in any other provision of the Plan
shall be authorized to the extent it would (i) cause the Plan to violate Section
422(b)(1) of the Code, (ii) result in short-swing profits liability under
Section 16 of the Exchange Act or violate the exemptive conditions of Rule 16b-3
of the Exchange Act, or (iii) cause an Award to fail to be exempt from or comply
with Section 409A.
 
(i)          The existence of the Plan, any Program, any Award Agreement and/or
the Awards granted hereunder shall not affect or restrict in any way the right
or power of the Company or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of stock or of options, warrants or rights to purchase stock
or of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
(j)         In the event of any pending stock dividend, stock split, combination
or exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Administrator, in
its sole discretion, may refuse to permit the exercise of any Award during a
period of up to thirty (30) days prior to the consummation of any such
transaction.
 

--------------------------------------------------------------------------------

12.3       Approval of Plan by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. Awards may be granted or awarded
prior to such stockholder approval; provided that such Awards shall not be
exercisable, shall not vest and the restrictions thereon shall not lapse and no
Shares shall be issued pursuant thereto prior to the time when the Plan is
approved by the Company’s stockholders; and provided, further, that if such
approval has not been obtained at the end of said twelve (12) month period, all
Awards previously granted or awarded under the Plan shall thereupon be canceled
and become null and void.
 
12.4       No Stockholders Rights. Except as otherwise provided herein or in an
applicable Program or Award Agreement, a Holder shall have none of the rights of
a stockholder with respect to Shares covered by any Award until the Holder
becomes the record owner of such Shares.
 
12.5        Paperless Administration. In the event that the Company establishes,
for itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.
 
12.6       Effect of Plan upon Other Compensation Plans. The adoption of the
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Subsidiary. Nothing in the Plan shall be construed to limit
the right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.
 
12.7       Compliance with Laws. The Plan, the granting and vesting of Awards
under the Plan and the issuance and delivery of Shares and the payment of money
under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all Applicable Law (including but not limited to state, federal
and foreign securities law and margin requirements), and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith. Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all Applicable Law. The
Administrator, in its sole discretion, may take whatever actions it deems
necessary or appropriate to effect compliance with Applicable Law, including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars.  Notwithstanding anything to the
contrary herein, the Administrator may not take any actions hereunder, and no
Awards shall be granted, that would violate Applicable Law. To the extent
permitted by Applicable Law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to Applicable Law.
 

--------------------------------------------------------------------------------

12.8       Titles and Headings, References to Sections of the Code or Exchange
Act. The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
 
12.9       Governing Law. The Plan and any Programs and Award Agreements
hereunder shall be administered, interpreted and enforced under the internal
laws of the State of Delaware without regard to conflicts of laws thereof or of
any other jurisdiction.
 
12.10     Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A, the Plan, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A. In
that regard, to the extent any Award under the Plan or any other compensatory
plan or arrangement of the Company or any of its Subsidiaries is subject to
Section 409A, and such Award or other amount is payable on account of a Holder’s
Termination of Service (or any similarly defined term), then (a) such Award or
amount shall only be paid to the extent such Termination of Service qualifies as
a “separation from service” as defined in Section 409A, and (b) if such Award or
amount is payable to a “specified employee” as defined in Section 409A then, to
the extent required in order to avoid a prohibited distribution under Section
409A, such Award or other compensatory payment shall not be payable prior to the
earlier of (i) the expiration of the six-month period measured from the date of
the Holder’s Termination of Service, or (ii) the date of the Holder’s death.  
To the extent applicable, the Plan, the Program and any Award Agreements shall
be interpreted in accordance with Section 409A. Notwithstanding any provision of
the Plan to the contrary, in the event that, following the Effective Date the
Administrator determines that any Award may be subject to Section 409A, the
Administrator may (but is not obligated to), without a Holder’s consent, adopt
such amendments to the Plan and the applicable Program and Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (A) exempt the Award
from Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (B) comply with the requirements of
Section 409A and thereby avoid the application of any penalty taxes under
Section 409A. The Company makes no representations or warranties as to the tax
treatment of any Award under Section 409A or otherwise.  The Company shall have
no obligation under this Section 12.10 or otherwise to take any action (whether
or not described herein) to avoid the imposition of taxes, penalties or interest
under Section 409A with respect to any Award and shall have no liability to any
Holder or any other person if any Award, compensation or other benefits under
the Plan are determined to constitute non-compliant, “nonqualified deferred
compensation” subject to the imposition of taxes, penalties and/or interest
under Section 409A.
 
12.11      Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Subsidiary.
 


--------------------------------------------------------------------------------

12.12     Indemnification. To the extent permitted under Applicable Law and the
Organizational Documents, each member of the Administrator (and each delegate
thereof pursuant to Section 11.6) shall be indemnified and held harmless by the
Company from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act pursuant to
the Plan or any Award Agreement and against and from any and all amounts paid by
him or her, with the Board’s approval, in satisfaction of judgment in such
action, suit, or proceeding against him or her; provided he or she gives the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf and, once
the Company gives notice of its intent to assume such defense, the Company shall
have sole control over such defense with counsel of the Company’s choosing. The
foregoing right of indemnification shall not be available to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case not subject to further appeal, determines that the acts or
omissions of the person seeking indemnity giving rise to the indemnification
claim resulted from such person’s bad faith, fraud or willful criminal act or
omission. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Organizational Documents, as a matter of law, or otherwise, or any power
that the Company may have to indemnify them or hold them harmless.
 
12.13     Relationship to Other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
 
12.14       Expenses. The expenses of administering the Plan shall be borne by
the Company and its Subsidiaries.
 
12.15       Section 162(m) Reliance Period. To the maximum extent permitted
under Section 162(m) of the Code and Applicable Law, Awards under this Plan
shall not be subject to the deduction limit set forth in U.S. Treasury
Regulation 1.162-27(b) pursuant to Section 162(m) of the Code and the rules and
regulations promulgated thereunder, to the extent such Awards may qualify for
any post-public offering reliance period deduction limit exception set forth in
U.S. Treasury Regulation 1.162-27(f) (or any successor thereto), and the Plan
and Award Agreements shall be interpreted accordingly.
 
* * * * *
 
I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Better Choice Company Inc. on May 15, 2019.
 
* * * * *
 
I hereby certify that the foregoing Plan was approved by the stockholders of
Better Choice Company Inc. on May 15, 2019.
 
Executed on this 15th day of May 2019.
 

     
Corporate Secretary






--------------------------------------------------------------------------------